Citation Nr: 0519397	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals or an aortic valve replacement, including post-
operative right hemidiaphragm paresis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from December 1943 to May 1946.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut - which, in relevant part, denied the 
veteran's claim for section 1151 compensation for residuals 
of an aortic valve replacement, including post-operative 
right hemidiaphragm paresis.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran does not have additional permanent 
disability, including 
post-operative right hemidiaphragm paresis, as a result of 
careless or negligent VA treatment.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for 
residuals of an aortic valve replacement, including post-
operative right hemidiaphragm paresis.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The October 2002 rating decision 
appealed, March 2004 statement of the case (SOC), and the 
February 2005 supplemental statement of the case (SSOC), as 
well as an August 2002 letter to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the August 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained, including those pertaining to the 
specific treatment in question.  In addition, he was provided 
a hearing before the RO and a VA medical opinion was 
obtained.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 
20.700(a).  He was also provided several opportunities to 
submit additional evidence in support of his claim - 
including following the RO's August 2002 VCAA letter.  He had 
an additional 90 days, as well, to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Note also that the August 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to initially 
adjudicating his claim in October 2002.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), where the United States Court of Appeals for Veterans 
Claims (Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I").  See 
also VAOGCPREC 7-2004 (July 16, 2004) discussing the Court's 
holding in Pelegrini II.  In Pelegrini II, just as in 
Pelegrini I, the Court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Hartford, and the RO did just that.  So the veteran already 
has been fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence.  Consequently, there is no problem insofar as the 
timing of the VCAA notice, and the content of it is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).



VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the August 2002 VCAA letter 
that was provided to the veteran does not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that he was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The August 
2002 letter requested that he provide or identify any 
evidence supporting his claim.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, too, Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).

With respect to the VCAA letter of August 2002, the veteran 
was requested to respond within 30 days, but the letter 
informed him that he had up to one year to submit evidence.  
And it has been more than one year since the August 2002 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by VA, disability compensation shall be 
awarded in the same manner if such disability or death was 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
The law requires not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.

A precedent VA General Counsel opinion held that, under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  See VAOPGCPREC 5-2001 
(Feb. 5, 2001).  The GC indicated the factual elements 
necessary to support a claim under § 1151 based on failure to 
diagnose or treat a preexisting condition may vary with the 
facts of each case and the nature of the particular injury 
and cause alleged by the claimant.  As a general matter, 
however, entitlement to benefits based on such claims would 
ordinarily require a determination that:  (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2). 


Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
See 38 C.F.R. § 3.358(c)(3).

In a May 2002 statement via his representative, the veteran 
alleged that he was diagnosed with post-operative right 
hemidiaphragm paresis as a result of an aortic valve 
replacement in June 2001, which rendered him unable to work.  
The statement maintained that his vagus nerve was injured 
during the surgery, resulting in paralysis of the right 
hemidiaphragm.

A December 1996 radiology report indicates that a chest X-ray 
showed a right 4th rib fracture.  The veteran had complained 
of persistent right anterior lateral lower rib pain after a 
motor vehicle accident.

In September 1999, the veteran was diagnosed with a mild 
aortic stenosis.

A May 2001 pulmonary function test (PFT) report indicates the 
veteran had normal spirometry and oxygen saturation on room 
air, at rest, was 98 percent.

In May 2001, the veteran complained of a daily aching and 
throbbing sensation in his chest, which occurred regardless 
of exertion.  Following an examination and electrocardiogram 
(EKG), the primary care provider noted there was concern 
about the veteran's atypical chest pain, changes on the EKG, 
and critical aortic stenosis.  The veteran refused admission 
for treatment.  A cardiology record indicates his aortic 
stenosis was symptomatic, as he complained of 
lightheadedness, chest pain, and dyspnea (shortness of 
breath) on exertion.  An outpatient cardiac catheterization 
was ordered to evaluate his valves.  Subsequently, informed 
consent was obtained for a left/right heart catheterization, 
which showed symptomatic aortic stenosis with a critical 
valve area.  A chest X-ray was negative for an acute 
cardiopulmonary process.  Aortic valve replacement surgery 
was scheduled.

A June 2001 pre-operative assessment indicates the veteran 
was educated concerning the aortic valve replacement surgery, 
anesthesia, and recovery.  He also underwent an anesthesia 
pre-operative evaluation, wherein the risks and benefits 
of anesthesia were explained and he agreed to proceed.  Also, 
the cardiothoracic pre-operative note indicates the risks and 
benefits of aortic valve replacement surgery, as well as the 
alternatives to the surgery, were discussed, and that he 
agreed to proceed.

The June 2001 operative report indicates the veteran had 
endotracheal anesthesia.  He also underwent cardiopulmonary 
bypass, with cross-clamp of the aorta and myocardial 
protection with antegrade, repeated retrograde cold blood 
cardioplegia, and profound topical and endocardial 
hypothermia.  The aortic root was opened and a heavily 
calcified valve with a fused right and left coronary cusp was 
found.  The valve was excised and replaced with a bovine 
valve.  The cross-clamp was removed after a brief period of 
warm retrograde reperfusion.  A chest X-ray immediately 
following the surgery showed vascular congestion, poor 
aeration of the lungs, and left effusion versus left basilar 
atelectasis.  He was extubated two days later.  Three days 
after that, his lungs were clear, but he had diminished lung 
sounds and wheezing.  A chest X-ray the next day showed mild 
pulmonary edema and large bilateral effusions due to volume 
overload.  Aggressive diuresis was recommended.  At 
discharge, he denied having chest pain, shortness of breath, 
nausea, and vomiting.

The discharge summary indicates the veteran stabilized 
quickly after significant volume resuscitation on post-
operative day 0, and that the rest of his post-operative 
course was uneventful.

Several days after discharge, the veteran complained of 
significant pain along his sternum, coughing, and shortness 
of breath.  The assessment stated that he was not taking his 
Percocet frequently enough for pain management and that he 
underwent 6 hours of diuressing, which improved his 
breathing.  A chest X-ray showed elevation of the right 
hemidiaphragm suggestive of a subpulmonic pleural effusion, 
but the previously noted pulmonary edema was resolved.

A July 2001 VA treatment note indicates that a chest X-ray 
showed an elevation of the right hemidiaphragm without 
evidence of a right side pleural effusion, pneumonia, or 
edema.  The medical provider noted that it was possible the 
elevation of the right hemidiaphragm was contributing to the 
veteran's dyspnea on exertion, as the elevation did not exist 
in his pre-operative films.  Another July 2001 treatment note 
states the veteran was seen for complaints of shortness of 
breath following an aortic valve replacement with a bovine 
pericardial valve for symptomatic aortic stenosis.  The 
assessment indicated he was unable to return to work, as he 
needed several more months to fully recuperate, and that he 
should inquire about disability benefits.

An August 2001 treatment note indicates the veteran was 
diagnosed with 
post-operative right diaphragmatic paralysis.  The provider 
indicated that volume overload was suspected as being a 
primary player in dypsnea.  A chest X-ray and fluoroscopy 
showed marked paresis without total paralysis of the right 
hemidiaphragm.

A November 2001 primary care treatment note indicates the 
veteran was assessed as having chest pain, which the provider 
opined was not cardiac in origin.  X-rays were consistent 
with a rib fracture.

A December 2001 VA radiology report indicates the veteran 
underwent a bone scan.  A clinical history noted an acute 
fracture of the right 7th rib and an old fracture of the 
right 8th rib.  The scan showed uptake in the right 7th and 8th 
ribs anterolaterally and mildly increased uptake in the 
sternum, consistent with a history of cardiac surgery.

A January 2002 VA treatment note indicates the veteran 
reported a history of shortness of breath since undergoing 
heart surgery due to paralysis of the right hemidiaphragm, 
resulting from damage to vagus nerve during surgery.  
The provider noted that an August 2001 fluoroscopy showed 
paralysis of the right hemidiaphragm and that an elevation of 
the right hemidiaphragm was noted in a pre-operative chest X-
ray.  A referral to a pulmonary specialist was made.  

In April 2002, the veteran complained of chest discomfort and 
dyspnea since his aortic valve replacement in June 2001.  
Specifically, he complained of sternal chest pain, a 
constant, sharp ache, without radiation.  The assessment was 
slow healing of the sternum with rib fracture, and dyspnea 
likely due to his diaphragmic paralysis.

A May 2002 VA medical record indicates the veteran failed to 
report for a pulmonary function test.  The assessment was 
that he was status-post aortic valve replacement, complicated 
by right diaphragmatic paralysis, with normal coronaries and 
left ventricular ejection fraction.  He was also assessed 
with hyperlipidemia, complaints of dizziness, and dyspnea on 
exertion once a year.

In September 2002, the RO obtained a medical opinion from a 
VA physician in response to the veteran's allegations of 
entitlement to § 1151 compensation.  The designated physician 
indicated that he reviewed the veteran's electronic chart and 
medical literature on post-operative complications leading to 
phrenic nerve paralysis.  The physician opined that it was as 
likely as not that the right hemidiaphragm injury resulted 
directly from the veteran's June 2001 surgery.  However, the 
VA physician also found that there was no indication that 
gross carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance caused the aforementioned 
injury.  He noted that phrenic nerve injury was an uncommon, 
but real complication of thoracic and abdominal procedures, 
despite appropriate surgical care and technique.  In 
correspondence regarding a clarification, the VA physician 
indicated that phrenic nerve injury was a known complication 
of the surgery, and that certain groups of patients are at 
greater risk of developing the post-operative condition 
(i.e., the very young and very old, and those with certain 
co-morbid disorders).  He also indicated the proximate cause 
of the veteran's right hemidiaphragm paresis was not "an 
event that was not reasonably foreseeable."



And in October 2002, following a review of several additional 
treatment notes, this VA physician again clarified his 
opinion.  He stated the veteran's right hemidiaphragm injury 
was as likely as not a direct result of the intra-operative 
cold saline infusion, and less likely a result of surgical 
damage or injury to phrenic nerve, given the nature of the 
operation, as he did not have total paralysis of the right 
hemidiaphragm.  The physician also stated the aortic valve 
replacement procedure was "per se" successful and that the 
veteran had a stable immediate 
post-operative course, which confirmed a lack of gross 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance during the surgery.  
The physician further noted phrenic nerve injury was not 
necessarily due to poor surgical technique, negligence, or 
carelessness.  In forming this opinion, the VA physician 
relied on a September 2002 VA treatment note that details a 
discussion between the veteran, a cardiothoracic fellow, and 
another physician regarding the veteran's aortic valve 
replacement surgery.  This treatment note indicates that, 
during the veteran's surgery, the surgeons operated at a 
"significant distance from either phrenic nerves," and that 
the only way the veteran "could have developed right phrenic 
paresis is possibly due to the topical cooling around the 
heart, which occurs in all open heart procedures."  An 
addendum to that report further noted that a transaction of 
the right phrenic nerve would have resulted in paralysis of 
the diaphragm, but the veteran only had paresis of the right 
hemidiaphragm, and not total paralysis.  The addendum went on 
to state that the aortic valve replacement surgery does not 
involve entering the pleural cavities, and that the nerve is 
not accessible from the pericardial cavity.  The VA physician 
also reiterated that the injury to the veteran's nerve did 
not proximately result from an event that was not reasonably 
foreseeable.

The veteran was afforded a hearing before the RO in May 2004.  
According to the transcript, he testified that, during his 
aortic valve replacement, the physicians hit a nerve in his 
right lung.  He also testified that, as a result, he had 
difficulty with temperature changes and shortness of breath.  
He stated that no one told him that he could have a problem 
with his lung after his surgery and that other people who 
underwent the same surgery did not experience problems with 
their lungs, like him.

Although the veteran sincerely believes otherwise, the 
medical evidence in this case does not show that he sustained 
damage or additional injury as a result of his VA treatment 
in question from negligence, lack of proper care or 
diagnosis, etc.  While the Board acknowledges that he 
sustained right hemidiaphragm paresis subsequent to this VA 
medical treatment, the VA physician who reviewed the facts 
and circumstances of this case since has clearly indicated, 
in the various reports and addenda prepared in September and 
October 2002, that the paresis was a possible consequence of 
the veteran's surgery and, therefore, a reasonably 
foreseeable event.

In addition, this VA physician, who reviewed the veteran's 
pertinent medical records and the other relevant medical 
literature in detail, as well as the veteran's assertions and 
history, also indicated there was no evidence the veteran's 
treating physicians were careless or negligent during his 
surgery or recovery, nor did they lack proper skill to 
perform or make an error in judgment during the aortic valve 
replacement surgery.  As the reviewing VA physician 
indicated, phrenic nerve injury from the use of cold saline 
infusion during open heart surgery is an uncommon, but known, 
real complication of this type of surgery, and the surgeon 
in question did not enter the pleural cavity.  So according 
to the reviewing VA physician, this, in turn, eliminates the 
possibility of surgical error such as cutting the nerve 
during surgery.

It also deserves mentioning that the veteran's pre-surgical 
treatment records indicate he made an informed decision and 
gave his consent to proceed with the aortic valve replacement 
procedure after being duly advised by his doctors 
of the potential complications and considering all other 
viable treatment options.  And as the reviewing VA physician 
indicated, the aortic valve replacement surgery, itself, was 
a success.  Thus, while indeed unfortunate, there is no 
medical evidence showing the veteran suffered additional 
disability as a result of carelessness, negligence, lack of 
proper skill, or error in judgment on the part of his VA 
doctors.  Accordingly, his claim for § 1151 compensation must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in his favor.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


The veteran's unsubstantiated allegations, sincere as they 
are, are simply unable to rebut the contrary opinion of the 
reviewing VA physician because, as a layman, the veteran 
lacks the medical training and expertise needed to make the 
dispositive determination regarding causation.  See Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


ORDER

The claim for § 1151 compensation for residuals of an aortic 
valve replacement, including post-operative right 
hemidiaphragm paresis, is denied.



	                        
____________________________________________
	KEITH W. ALLEN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


